DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 12/17/2019, amended claims 4-6 are acknowledged. Claims 1-6 remain pending.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sleeve moving unit” in claim 1; and
“sleeve supporting units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the unclear limitation “a pair of sleeve supporting units respectively including a compression spring and a pair of spring guides disposed on both sides of the compression spring to face each other, the spring guides defining a gap therebetween due to elastic force of the compressing spring to prevent the compression spring from being in contact with the screw, wherein the pair of sleeve supporting units is fitted around outer surface portions of the sleeve and disposed on both sides of the sleeve moving unit such that the sleeve supporting units to face each other”, in lines 17-23, which it appears should instead recite “a pair of sleeve supporting units respectively including a compression spring and a pair of spring guides disposed on both sides of the compression spring to face each other, the spring guides defining a gap therebetween due to elastic force of the compression spring to prevent the compression spring from being in contact with the screw, wherein the pair of sleeve supporting units is fitted around outer surface portions of the sleeve and disposed on both sides of the sleeve moving unit such that the sleeve supporting units face each other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the indefinite limitations “a body (or motor unit) controlling a motor and a vacuum pressure” in line 3, “a biopsy needle assembly receiving rotational power from the body (or motor unit)” in lines 4-5, and  “a gear unit including a fixed shaft (or primary) gear and a variable shaft (secondary) gear transmitting the rotational power of the motor” in lines 9-10. It is unclear if the limitations recited in parenthesis are positively recited structural elements of the claims, or merely optional elements. As such, the scope of the claim is indeterminate.
	Claim 4 recites the indefinite limitation “when the central portion of the variable shaft gear is inserted into the shaft guide surface to rotate the variable shaft gear, the sleeve and the cutter rotate and move together, a screw having a thread is axially provided on an outer surface of an intermediate portion between both ends of the sleeve, and free ends having a zero pitch are provided on both ends of the screw” in lines 5-9. It is unclear whether the “screw” refers to the same screw previously recited in independent claim 1, from which claim 4 depends, or a separate and additional structural element. Similarly, it is unclear whether the “intermediate portion” refers to the same intermediate portion previously recited in independent claim 1, from which claim 4 depends, or a separate and additional structural element.
	Claim 5 recites the indefinite limitation “a gear support allowing the variable shaft gear to rotate without movement (advancement or retreat) and a support supporting and restraining the sleeve moving unit and the sleeve supporting units to be axially movable in a range of the gap between the spring guides defined by the compression spring are provided integrally with an inner surface of a housing of the biopsy needle assembly” in lines 2-7. It is unclear if the limitations recited in parenthesis are positively recited structural elements of the claims, or merely optional elements. As such, the scope of the claim is indeterminate. Further, it is unclear whether the “gear support” refers to the same gear support previously recited in independent claim 1, from which claim 5 depends, or a separate and additional structural element. Similarly, it is unclear whether the “support” refers to the same support previously recited in independent claim 1, from which claim 5 depends, or a separate and additional structural element.
	Claims 2-6 are also rejected based on their dependence from independent claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or suggest, either individually or in combination, a biopsy needle assembly having the specifically claimed arrangement of structural elements for reducing a starting load of the motor, including, among other elements, a gear unit, a sleeve, and a pair of sleeve supporting units including a compression spring and a pair of spring guides that define a gap therebetween due to the elastic force or the compression spring, wherein the sleeve advances or retreats in response to rotation of the gear unit, and one sleeve supporting unit delays the advancement or retreat of the sleeve by the gap between the spring guides defined by the compression spring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791